DETAILED ACTION
This office action is in response to the amendment filed January 17, 2021 in which claims 1-7, 11-13, 17, and 18 are presented for examination and claims 8-10 and 14-16 are withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s First Argument:  Currently amended claims 1, 17, and 18 are now drawn to elected Species A and D and therefore are in proper form for examination.
Examiner’s Response:  Applicant’s arguments have been fully considered and they are persuasive.

Applicant’s Second Argument:  Rejection of the claims under 35 USC 112(b) should be withdrawn in view of current amendments to the claims.
Examiner’s Response:  Applicant’s arguments have been fully considered and they are persuasive as to the basis of rejection under 35 USC 112(b) cited in the prior office action.  However, Examiner further respectfully notes that current amendments to independent claims 1, 17, and 18 have resulted in an updated basis of rejection under 35 USC 112(b) (see below).  The rejection is maintained.

Applicant’s Third Argument:  Rejection of the claims under 35 USC 103 over various cited references should be withdrawn in view of current amendments to the claims.
Examiner’s Response:  In view of Applicant’s amendment, the search has been updated and new prior art has been identified and applied.  Applicant’s arguments, which appear to be drawn only to the newly amended limitations and previously presented rejections, have been considered but are moot in view of the new grounds of rejection. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Objections
Claim 18 is objected to because of the following minor informalities:  Lines 8 and 14 should begin with “(ii)” rather than “(iii).”  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 11-13, 17, and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 17, and 18 each recite the limitation “wherein said closed bracket ends at said bottom layer instep region.”  This limitation constitutes new matter because it was not present in the disclosure as originally filed.  Examiner respectfully notes that the specification indicates that “the closed bracket 810 is located from the top layer arch region 120 (not shown) to the top layer heel region 110,” and “the closed bracket 810 extends from the top layer arch region 120 to the top layer heel region 110, wherein the bottom layer arch region 210 slides longitudinally therein,” (see paras. 0054 and 0056, respectively).  Examiner further notes that the specification does not expressly indicate that the closed bracket “ends” at the bottom layer instep region and that none of Figs. 6, 8, and 10 show a clear demarcation between the various claimed regions to provide support for the closed bracket ending at the bottom layer instep region.  Examiner additionally further notes that the specification indicates that the bottom layer arch region is configured to “slide longitudinally” within the closed bracket (see para. 0056).  That the bottom layer arch region is free to slide longitudinally within the closed bracket further indicates that there is no support for the closed bracket ending at the instep region.
Dependent claims are rejected at least for depending from a rejected claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 11-13, 17, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 17, and 18 each recite the limitation “wherein said closed bracket ends at said bottom layer instep region.”  This limitation is indefinite because it is unclear what structure is implied by “ends at said bottom layer instep region.”  For example, does the closed bracket end at a forward edge of the bottom layer arch region, without contacting the bottom layer instep region, or does the closed bracket end precisely at the transition between the bottom layer arch region and the bottom layer instep region, or does the closed bracket end at some point in the middle of the bottom layer instep region?  For purposes of examination, this limitation will be interpreted as “wherein a front end of said closed bracket is disposed forward of the heel region.”
Claim 7, which depends from claim 1, recites the limitation “further comprising an upwardly extended bottom layer left side and an upwardly extended bottom layer right side, whereby said upwardly extended bottom layer left side and said upwardly extended bottom layer right side are disposed adjacent said sides of top layer.”  This limitation is indefinite because it is unclear what the relation is between the closed bracket and the upwardly extending bottom layer left and right sides.  For example, are the upwardly extending bottom layer left and right sides portions of the closed bracket or are they separate and additional structures to the closed bracket?  For purposes of examination, it will be interpreted that the upwardly extending bottom layer left and right sides are referring to lateral side portions of the closed bracket.
Dependent claims are rejected at least for depending from a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, 7, 13, 17, and 18 are rejected, insofar as definite and as best understood by Examiner, under 35 U.S.C. 103 as being unpatentable over USPN 6,041,521 Wong in view of US Pub No. 2012/0090068 Glass et al. (Glass).
Regarding claim 1, Wong discloses a running shoe outsole (2,3 of Figs. 1-3), comprising:  
(a) a top layer (3) comprising: 
	(i) sides of a top layer, a top layer toe region extending to a top layer ball region, said top layer ball region extending to a top layer instep region, said top layer instep region extending to a top layer arch region, said top layer arch region extending to a top layer heel region (as depicted in Fig. 1, top layer 3 extends the entire length of the footwear and would therefore include portions configured to extend under toe, ball, instep, arch, and heel areas of a wearer’s foot); and 
	(ii) one or more plies comprising one or more top layer materials (col. 2, line 60 – col. 3, line 6); 
(b) a bottom layer (2) comprising: 
	(i) a bottom layer left side, a bottom layer right side, a bottom layer toe region extending to a bottom layer ball region, said bottom ball region extending to a bottom layer instep region, said bottom layer instep region extending to a bottom layer arch region (as depicted in Fig. 1, bottom layer 2 extends the entire length of the footwear and would therefore include portions configured to extend under toe, ball, instep, and arch areas of a wearer’s foot); and 
	(ii) one or more plies comprising one or more bottom layer materials (col. 2, line 60 – col. 3, line 6).
Wong does not disclose a closed bracket that wraps around a circumference of said bottom layer arch region and wherein a front end of said closed bracket is disposed forward of the heel region.
However, Glass teaches a running shoe outsole comprising a top layer and a bottom layer with a closed bracket (210 of Figs. 5-6; paras. 0041-0043) that wraps around a circumference of said bottom layer arch region (annotated Fig 5, see below; paras. 0041-0043; inasmuch as currently claimed, bracket 210 can properly be considered a closed bracket wrapping around a circumference of the bottom layer arch region because bracket 210 extends uninterrupted along an outer periphery of the bottom layer arch region; Examiner respectfully notes that the claim does not recite, for example, that the bracket is disposed directly over top, bottom, and side surfaces of the bottom layer arch region; Examiner further respectfully notes that the term “region” is very broad and that the claims do not recite any particular structural demarcation as to where the heel region ends and the arch region begins) and wherein a front end of said closed bracket is disposed forward of the heel region (annotated Fig. 5; paras. 0041-0043; Examiner respectfully notes that although Glass merely recites that bracket 210 is disposed over a “heel portion” of the sole, that this does not preclude an interpretation wherein bracket 210 is disposed over an arch region of the sole because as depicted in Fig. 5, at least forward portions of bracket 210 are configured to be disposed over portions of the sole that would be disposed below the arch of the foot of a wearer).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the shoe outsole of Wong to include a closed bracket as taught by Glass because Glass teaches that this configuration is known in the art and offers the heel support of a heel cup that is custom manufactured to provide an optimal fit without the associated costs (para. 0024-0025).

    PNG
    media_image1.png
    1006
    853
    media_image1.png
    Greyscale

Regarding claim 6, the modified invention of Wong (i.e. Wong in view of Glass, as detailed above) further teaches an outsole further comprising a means for preventing said bottom layer from separating from said top layer (col. 2, line 60 – col. 3, line 6 of Wong; see Figs. 5-6 of Glass; paras. 0041-0043 of Glass).

Regarding claim 7, the modified invention of Wong (i.e. Wong in view of Glass, as detailed above) further teaches an outsole wherein said bracket comprises an upwardly extended bottom layer left side and an upwardly extended bottom layer right side, whereby said upwardly extended bottom layer left side and said upwardly extended bottom layer right side are disposed adjacent said sides of top layer (see Figs. 5-6 of Glass; paras. 0041-0043 of Glass).

Regarding claim 13, the modified invention of Wong (i.e. Wong in view of Glass, as detailed above) further teaches an outsole wherein said upwardly extended bottom layer left side and said upwardly extended bottom layer right side extend upward at said bottom layer arch region (annotated Fig. 5 of Glass; 0041-0043 of Glass).

Regarding claim 17, Wong discloses a running shoe outsole (2,3 of Fig. 1), comprising:  
(a) a top layer (3) comprising: 
	(i) a top layer right side, a top layer left side, a top layer toe region extending to a top layer ball region, said top layer ball region extending to a top layer instep region, said top layer instep region extending to a top layer arch region, said top layer arch region extending to a top layer heel region (as depicted in Fig. 1, top layer 3 extends the entire length of the footwear and would therefore include portions configured to extend under toe, ball, instep, arch, and heel areas of a wearer’s foot); and 
	(ii) one or more plies of one or more top layer materials (col. 2, line 60 – col. 3, line 6); 
(b) a bottom layer (2) comprising: 
	(i) a bottom layer left side, a bottom layer right side, a bottom layer toe region extending to a bottom layer ball region, said bottom ball region extending to a bottom layer instep region, said bottom layer instep region extending to a bottom layer arch region (as depicted in Fig. 1, bottom layer 2 extends the entire length of the footwear and would therefore include portions configured to extend under toe, ball, instep, and arch areas of a wearer’s foot); and 
	(ii) one or more plies of one or more bottom layer materials (col. 2, line 60 – col. 3, line 6).
Wong does not disclose a closed bracket that wraps around a circumference of said bottom layer arch region and wherein a front end of said closed bracket is disposed forward of the heel region.
However, Glass teaches a running shoe outsole comprising a top layer and a bottom layer with a closed bracket (210 of Figs. 5-6; paras. 0041-0043) that wraps around a circumference of said bottom layer arch region (annotated Fig 5; paras. 0041-0043; inasmuch as currently claimed, bracket 210 can properly be considered a closed bracket wrapping around a circumference of the bottom layer arch region because bracket 210 extends uninterrupted along an outer periphery of the bottom layer arch region; Examiner respectfully notes that the claim does not recite, for example, that the bracket is disposed directly over top, bottom, and side surfaces of the bottom layer arch region; Examiner further respectfully notes that the term “region” is very broad and that the claims do not recite any particular structural demarcation as to where the heel region ends and the arch region begins) and wherein a front end of said closed bracket is disposed forward of the heel region (annotated Fig. 5; paras. 0041-0043; Examiner respectfully notes that although Glass merely recites that bracket 210 is disposed over a “heel portion” of the sole, that this does not preclude an interpretation wherein bracket 210 is disposed over an arch region of the sole because as depicted in Fig. 5, at least forward portions of bracket 210 are configured to be disposed over portions of the sole that would be disposed below the arch of the foot of a wearer).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the shoe outsole of Wong to include a closed bracket as taught by Glass because Glass teaches that this configuration is known in the art and offers the heel support of a heel cup that is custom manufactured to provide an optimal fit without the associated costs (para. 0024-0025).

Regarding claim 18, Wong discloses a running shoe outsole (2,3 of Fig. 1), comprising:  
(a) a top layer (3) comprising: 
	(i) a top layer right side, a top layer left side, a top layer toe region extending to a top layer ball region, said top layer ball region extending to a top layer instep region, said top layer instep region extending to a top layer arch region, said top layer arch region extending to a top layer heel region (as depicted in Fig. 1, top layer 3 extends the entire length of the footwear and would therefore include portions configured to extend under toe, ball, instep, arch, and heel areas of a wearer’s foot); and 
	(iii) one or more plies comprising one or more top layer materials (col. 2, line 60 – col. 3, line 6); 
(b) a bottom layer (2), comprising:Page 5 of 11  
	Application No.: 15/293,217Attorney Docket No.: 00167-SP14-PT(i) a bottom layer left side, a bottom layer right side, a bottom layer toe region extending to a bottom layer ball region, said bottom layer ball region extending to a bottom layer instep region, said bottom layer instep region extending to a bottom layer arch region (as depicted in Fig. 1, bottom layer 2 extends the entire length of the footwear and would therefore include portions configured to extend under toe, ball, instep, and arch areas of a wearer’s foot); and 
	(iii) one or more plies of one or more bottom layer materials (col. 2, line 60 – col. 3, line 6).
Wong does not disclose a closed bracket that wraps around a circumference of said bottom layer arch region and wherein a front end of said closed bracket is disposed forward of the heel region.
However, Glass teaches a running shoe outsole comprising a top layer and a bottom layer with a closed bracket (210 of Figs. 5-6; paras. 0041-0043) that wraps around a circumference of said bottom layer arch region (annotated Fig 5; paras. 0041-0043; inasmuch as currently claimed, bracket 210 can properly be considered a closed bracket wrapping around a circumference of the bottom layer arch region because bracket 210 extends uninterrupted along an outer periphery of the bottom layer arch region; Examiner respectfully notes that the claim does not recite, for example, that the bracket is disposed directly over top, bottom, and side surfaces of the bottom layer arch region; Examiner further respectfully notes that the term “region” is very broad and that the claims do not recite any particular structural demarcation as to where the heel region ends and the arch region begins) and wherein a front end of said closed bracket is disposed forward of the heel region (annotated Fig. 5; paras. 0041-0043; Examiner respectfully notes that although Glass merely recites that bracket 210 is disposed over a “heel portion” of the sole, that this does not preclude an interpretation wherein bracket 210 is disposed over an arch region of the sole because as depicted in Fig. 5, at least forward portions of bracket 210 are configured to be disposed over portions of the sole that would be disposed below the arch of the foot of a wearer).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the shoe outsole of Wong to include a closed bracket as taught by Glass because Glass teaches that this configuration is known in the art and offers the heel support of a heel cup that is custom manufactured to provide an optimal fit without the associated costs (para. 0024-0025).

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Wong in view of Glass (as applied to claim 1 above) and in further view of US Pub No. 2017/0006958 Jeong.
Regarding claim 2, the modified invention of Wong (i.e. Wong in view of Glass, as detailed above) further teaches an outsole wherein said one or more plies of said one or more top layer materials comprise rubber (col. 2, line 60 – col. 3, line 6).
The modified invention of Wong does not expressly disclose a running shoe outsole wherein said one or more plies of said one or more top layer materials are selected from the group consisting of carbon nanotubes, glass fiber, and buckypaper.
However, Jeong teaches a running shoe outsole including at least one ply selected from the group consisting of carbon nanotubes, glass fiber, and buckypaper (para. 0059). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the top layer of the modified outsole of Wong with at least one ply comprising glass fiber as taught by Jeong because Jeong teaches that this configuration is known in the art and beneficial for providing lightness (para. 0059).  It is further noted that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (see MPEP 2144.07).

Regarding claim 3, the modified invention of Wong (i.e. Wong in view of Glass, as detailed above) further teaches an outsole wherein said one or more plies of said one or more bottom layer materials comprise rubber (col. 2, line 60 – col. 3, line 6).
The modified invention of Wong does not expressly disclose a running shoe outsole wherein said one or more plies of said one or more bottom layer materials are selected from the group consisting of carbon nanotubes, glass fiber, and buckypaper.
However, Jeong teaches a running shoe outsole including at least one ply selected from the group consisting of carbon nanotubes, glass fiber, and buckypaper (para. 0059). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the bottom layer of the modified outsole of Wong with at least one ply comprising glass fiber as taught by Jeong because Jeong teaches that this configuration is known in the art and beneficial for providing lightness (para. 0059).  It is further noted that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (see MPEP 2144.07).

Claims 4, 5, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wong in view of Glass (as applied to claim 1 above) and in further view of USPN 6,857,205 Fusco et al. (Fusco).
Regarding claim 4, the modified invention of Wong (i.e. Wong in view of Glass, as detailed above) does not teach an outsole wherein a plurality of spike wells are fixedly attached to said bottom layer at said bottom layer toe region.
However, Fusco teaches a running shoe outsole (see Fig. 2) comprising a plurality of spike wells (270c,270e) fixedly attached to said bottom layer at said bottom layer toe region (see Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the modified outsole of Wong to include a plurality of spike wells at the toe region as taught by Fusco because Fusco teaches that this configuration is known in the art and beneficial for enhancing traction (col. 1, lines 36-47).

Regarding claim 5, the modified invention of Wong (i.e. Wong in view of Glass, as detailed above) does not teach an outsole wherein a plurality of spike wells are fixedly attached to said bottom layer forward of said bottom layer instep region.
However, Fusco teaches a running shoe outsole (see Fig. 2) comprising a plurality of spike wells (270c,270e) fixedly attached to said bottom layer forward of said bottom layer instep region (see Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the modified outsole of Wong to include a plurality of spike wells forward of an instep region as taught by Fusco because Fusco teaches that this configuration is known in the art and beneficial for enhancing traction (col. 1, lines 36-47).

Regarding claim 11, the modified invention of Wong (i.e. Wong in view of Glass and Fusco, as detailed above) further teaches an outsole wherein said plurality of spike wells are configured to receive removable spikes or cleats (col. 1, lines 36-47 of Fusco).

Regarding claim 12, the modified invention of Wong (i.e. Wong in view of Glass and Fusco, as detailed above) further teaches an outsole wherein said plurality of spike wells are configured to receive removable spikes or cleats (col. 1, lines 36-47 of Fusco).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRIFFIN HALL whose telephone number is (571)270-0546.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/F Griffin Hall/Examiner, Art Unit 3732                                                                                                                                                                                                        
/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732